Citation Nr: 1807209	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-25 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an eye disability, to include cataracts, claimed as due to light exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In the Veteran's notice of disagreement, he clarified that he had cataracts due to search light damage, and not refractive errors.  The issue is characterized as such to reflect the Veteran's contentions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matter must be remanded for further development before a decision may be made on the merits.

The Veteran claims that exposure to extreme lights in service has caused his current vision problems.  The Veteran has a current diagnosis of cataracts in both eyes as shown by records and letters from his treating medical provider.  The Veteran provided photographic evidence of the lights he contends caused his cataracts.

The Board notes that VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the Veteran has a current disability and that the Veteran is competent to report difficulty with his vision during service, and that his vision continued to get worse since service, to which he testified at his Board hearing.  

The Veteran's treating medical provider provided May 2012 and October 2014 medical opinions that the Veteran's exposure to extreme lights during service must have exacerbated his cataracts.  While the Board finds the opinions probative, service connection may only be granted on the basis of aggravation for a condition that it secondary to a previously service-connected condition, or a condition that existed prior to service.  The record does not show that the Veteran's cataracts existed prior to service, nor does the Veteran allege that his cataracts are secondary to a condition that is already service-connected.  As such, the Board finds the medical evidence is insufficient to make a decision on the claim, as the record does not show a competent medical opinion as to whether it is at least as likely as not that the Veteran's current cataracts were incurred in or etiologically related to service, to include exposure to lights.  The Board finds that the low threshold under McLendon is met, and a VA opinion should be obtained to adequately decide the merits of the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from a suitably qualified VA clinician to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current eye disability, to include current cataracts, or any other visual impairments, which were incurred in or otherwise etiologically related to the Veteran's service.  The record and a copy of this Remand must be made available to and reviewed by the clinician.  The examiner is directed to consider the Veteran's credible contentions of exposure to bright search lights in service, and the competent medical opinion indicating that his cataracts were exacerbated by exposure to lights.  

A full rationale must accompany any conclusion reached.  If the examiner deems an examination is necessary to provide the requested opinion, such examination should be scheduled.

2. After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




